                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

LAURIE    ALICE    GIORDANO,
individually,     and     as
Personal Representative of
the Estate of ZACHARY TYLER
MARTIN-POLSENBERG,

             Plaintiff,

v.                                 Case No:     2:19-cv-439-FtM-99NPM

THE SCHOOL BOARD OF LEE
COUNTY,    FLORIDA,    JAMES
DELGADO, Individually and in
his official capacity, and
LEE COUNTY EMS, through LEE
COUNTY,      a     Political
Subdivision of the State of
Florida,

             Defendants.


                            OPINION AND ORDER

     Before the Court is the School Board of Lee County and James

Delgado’s Motion to Dismiss Counts I and II brought pursuant to 42

U.S.C.   §   1983   (Doc.   #54)   filed   on   November   25,   2019,   and

plaintiff’s Response in Opposition (Doc. #58).             For the reasons

set forth below, the Motion is granted.

                                     I.

     This case involves the tragic death of a Riverdale High School

football player following summer football practice.          Together with

claims for negligence and wrongful death, plaintiff Laurie Alice
Giordano individually and on behalf of the estate of her son,

Zachary Tyler Martin-Polsenberg, brings two claims under 42 U.S.C.

§ 1983 against defendants James Delgado and the School Board of

Lee County (“defendants”) for alleged violations of Zachary’s

substantive due process rights under the Fourteenth Amendment to

the United States Constitution.             In short, plaintiff alleges that

Coach   Delgado     and   the    School     Board’s    actions    constituted   a

deliberate indifference to the health and safety of Zachary.

     The Court previously dismissed the substantive due process

claims, finding that plaintiff failed to allege that Zachary had

a custodial relationship with defendants at a voluntary summer

football practice and that no conscience-shocking constitutional

violations occurred under Eleventh Circuit precedent.                (Doc. #50.)

Because the Court declined to exercise supplemental jurisdiction

over the state law claims, it did not address the remaining state

law claims.    The Court provided plaintiff with a final opportunity

to file an amended complaint setting forth federal claims.

     On   November    22,    2019,     plaintiff      filed   a   Second   Amended

Complaint (Doc. #53).           Defendants move to dismiss, arguing that

plaintiff   still    fails      to   allege    an   underlying    constitutional

violation   and   defendants         are   otherwise   entitled     to   qualified

immunity.     Plaintiff responds that the Second Amended Complaint

alleges facts sufficient to state a constitutional claim.




                                       - 2 -
       The Second Amended Complaint (Doc. #53) alleges as follows:

At around 7:00 a.m. on the morning of June 29, 2017, Zachary

arrived at Riverdale High School for summer football practice.

The School Board and Coach Delgado chose to conduct summer football

practice in Southwest Florida when they knew that the heat would

cause an extreme risk of harm to Zachary.            Although the rules,

regulations, and protocols of the Florida High School Athletic

Association (FHSAA) (of which Riverdale High is a member) provide

the minimum standards and regulations for heat acclimatization,

medical emergencies, and precautions that should be taken in hot

weather, Delgado and the School Board failed to adopt or enforce

such minimum safety requirements.         Plaintiff alleges that such

safety standards include ice packs, immersion tubs, or other

medical equipment necessary to treat heat-related injuries.

       During the morning of June 29, 2017, Delgado subjected Zachary

to an intense football practice to promote discipline with grossly

unreasonable content and length (4 hours).         The practice concluded

with    sprints   known    as    “never-ending”     sprints     while   the

temperatures reached above 90 degrees.        The never-ending sprints

required   Zachary   and   the   other   players   to   run   sprints   that

initially increased in yardage up to 100 yards, then decreased in

yardage, with only a few seconds of rest between sprints.           At the

time the sprints began, Coach Delgado had not given Zachary and

the other plays access to water for nearly 45 minutes.          Throughout



                                  - 3 -
the practice, Coach Delgado did not properly hydrate Zachary and

others, and did not provide adequate medical care, violating nearly

all the FHSAA standards.

     During the drills, Zachary and other players showed signs of

heat exhaustion, heat stroke, and dehydration, and pled with

Delgado to allow them to have water.     Coach Delgado not only denied

their pleas for water, but in an effort to punish Zachary and other

players for their requests, Coach Delgado told them he would kick

them off the team if they stopped running sprints to get water.

Plaintiff states that Coach Delgado’s actions were not simply a

failure to provide adequate hydration, nor simply an intentional

act of depriving Zachary of water, but that Coach Delgado punished

Zachary and other players by withholding water until they finished

the sprints.

     Showing obvious signs of heat exhaustion, at the end of the

sprints, Zachary had to be helped by other players to the huddle.

Just after 10:30 a.m., Zachary collapsed and began convulsing,

vomiting,   and   became   incoherent,   all   obvious   signs   of    heat

exhaustion, heat stroke, and dehydration that were ignored.           Even

after Zachary collapsed, Coach Delgado continued to hold his other

huddle meeting with other players and failed and refused to call

911 and provided no proper medical attention to Zachary.              There

was no trainer or other health care professional present on the

practice fields at the time Zachary collapsed.



                                 - 4 -
     A player came from the field to inform Zachary’s mother

(plaintiff) that her son “was down” and plaintiff made her way to

the field with no indication of the crisis.           When she saw Zachary

collapsed,   she    demanded   Coach    Delgado   call    911.     When   Coach

Delgado called 911 he intentionally downplayed the severity of the

situation,   told     the   911   operator    that       Zachary   was    fine,

substantially increasing the time it took for EMS to arrive.              While

waiting for EMS to arrive, the School Board and Coach Delgado

failed to provide ice packs, immersion tubs, or other equipment to

treat Zachary.

     First Responders arrived at 10:52 a.m., and because they were

led to believe there was no emergency, they arrived with no means

to transport Zachary to the hospital.             First Responders did not

provide any lifesaving measures such as the “cool first, transport

second” method wherein they would move a person out of the sun and

into air conditioning and apply ice packs or immerse a person in

a cold-water immersion tub.       Eight minutes later, EMS arrived and

walked to the field without a stretcher or any type of equipment

to provide medical attention to Zachary.

     Zachary’s temperature had risen to 107 degrees and he fell

into a heat-induced coma on the way to the hospital, from which he

never regained consciousness.          Zachary died on July 10, 2017 due

to complications related to heat exhaustion/stroke suffered on

June 29, 2017.



                                   - 5 -
        As    for   the   federal    claims    under   42   U.S.C.   §   1983   for

“unconstitutional deprivation of life”, plaintiff alleges that

Coach Delgado violated Zachary’s clearly established and statutory

rights to a safe environment while at summer football practice and

not to be denied basic, known rights, such as hydration while

exercising in the intense Southwest Florida heat in June.                     (Doc.

#53,    ¶    69.)      Plaintiff     alleges    that   Coach   Delgado     showed   a

conscious indifference to, and a callous disregard for, the health

and safety of Zachary and a deliberate inattention to Zachary’s

medical and safety needs, violating FHSAA minimum standards (among

other       reasons    listed   at   paragraph    75   of   the   Second    Amended

Complaint).           (Doc. #53, ¶ 75.)         Plaintiff alleges that Coach

Delgado was punishing Zachary by denying him hydration and acted

in an unrestrained manner and with absolute power, and in fact

threatened the players with punishment if they drank water during

sprints – amounting to conduct that shocks the conscience.

            The School Board is also included because it conducted and

sponsored the summer football practice, approved of this conduct,

and maintained “dangerous policies, rules, and regulations” that

neglected student safety.            (Doc. #53, ¶ 86.)

                                         II.

        Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”               Fed. R. Civ. P. 8(a)(2).



                                        - 6 -
This obligation “requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will

not do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation    omitted).          To     survive    dismissal,      the     factual

allegations must be “plausible” and “must be enough to raise a

right to relief above the speculative level.”                 Id. at 555.       See

also Edwards v. Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).

This requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.”          Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citations omitted).

      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth.”                      Mamani

v.   Berzain,    654   F.3d    1148,   1153    (11th   Cir.    2011)    (citations

omitted).       “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678.              “Factual allegations that are merely

consistent      with   a   defendant’s    liability     fall    short    of    being

facially plausible.”          Chaparro v. Carnival Corp., 693 F.3d 1333,

1337 (11th Cir. 2012) (internal citations omitted).                     Thus, the

Court engages in a two-step approach: “When there are well-pleaded

factual allegations, a court should assume their veracity and then



                                       - 7 -
determine whether they plausibly give rise to an entitlement to

relief.”   Iqbal, 556 U.S. at 679.

                                 III.

     Section 1983 imposes liability on any person who, under color

of state law, deprives a person “of any rights, privileges, or

immunities secured by the Constitution and laws.”              42 U.S.C. §

1983.   To state a claim under 42 U.S.C. § 1983, a plaintiff must

allege “(1) that the defendant deprived [the plaintiff] of a right

secured under the Constitution or federal law and (2) that such

deprivation occurred under color of state law.”         Arrington v. Cobb

Cty., 139 F.3d 865, 872 (11th Cir. 1998).        A local government may

be held liable under § 1983 only “if the plaintiff shows that a

‘custom’ or ‘policy’ of the municipality was the ‘moving force’

behind the constitutional deprivation.”      Sewell v. Town of Lake

Hamilton, 117 F.3d 488, 489 (11th Cir. 1997) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690–94 (1978)).          The government

entity “must be found to have itself caused the constitutional

violation at issue; it cannot be found liable on a vicarious

liability theory.”   Skop v. City of Atlanta, 485 F.3d 1130, 1145

(11th Cir. 2007) (citing Monell, 436 U.S. at 694–95).

     Defendants assert that plaintiff’s § 1983 claims against

Coach Delgado and the School Board fail because (1) there is no

underlying   constitutional   violation   and,    (2)   if    there   is   an

underlying constitutional violation, Coach Delgado is entitled to



                                - 8 -
qualified immunity.         Plaintiff responds that taking all of the

factual     circumstances     into    account,    plaintiff        has    plausibly

alleged    that   Zachary    was     deprived    of    his    life      through     the

intentional and conscience shocking conduct of Coach Delgado, and

the jury should be permitted to hear the evidence and determine

for themselves whether Coach Delgado’s conduct was conscience

shocking.

     The Court first determines whether there is an underlying

constitutional      violation.        Because     there      is    no    underlying

constitutional violation, there is no need to discuss remaining

issues.

     A. Underlying Constitutional Violation

     The     Fourteenth     Amendment     prohibits          States      and   their

components from “depriv[ing] any person of life, liberty, or

property, without due process of law.”            U.S. Const. amend. XIV, §

1.   “[T]he Due Process Clause was intended to prevent government

officials    from   abusing    their    power,     or    employing        it   as   an

instrument of oppression.”         Cty. of Sacramento v. Lewis, 523 U.S.

833, 846 (1998) (internal citations omitted).                     The substantive

component of the Due Process Clause “protects individual liberty

against ‘certain government actions regardless of the fairness of

the procedures used to implement them.’”              Collins v. City of Harker

Heights, 503 U.S. 115, 125 (1992) (quoting Daniels v. Williams,

474 U.S. 327, 331 (1986)).         Accordingly, the Fourteenth Amendment



                                      - 9 -
must not be used through § 1983 as a “font for tort law” to convert

state tort claims into federal causes of action.            Waddell v. Hendry

Cty. Sheriff’s Office, 329 F.3d 1300, 1305 (11th Cir. 2003).

“Nothing in the language of the Due Process Clause itself requires

the State to protect the life, liberty, and property of its

citizens   against   invasion     by    private   actors.     The   Clause   is

phrased as a limitation on the State’s power to act, not as a

guarantee of certain minimal levels of safety and security.”

DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189,

195 (1989).

       Only in certain limited circumstances does the Constitution

impose affirmative duties of care on the state.               Doe v. Braddy,

673 F.3d 1313, 1318 (11th Cir. 2012).             As originally defined by

the Supreme Court, those circumstances exist where (1) the state

takes a person into custody, confining him against his will, and

(2) when the state creates the danger or renders a person more

vulnerable to an existing danger.          DeShaney, 489 U.S. at 198–201.

The “state-created danger” exception has since been replaced by

the standard employed by the Supreme Court in Collins, 503 U.S. at

128.     Waddell,    329   F.3d    at    1305.     Now,     the   government’s

affirmative acts “rise to the level of a substantive due process

violation [when] the act can be characterized as arbitrary or

conscience shocking in a constitutional sense.”                   Id. (citing

Collins, 503 U.S. at 128).



                                   - 10 -
            1. Duty Created by a Custodial Relationship

     “A   duty   of   protection   can   arise   where   the   state   has   a

custodial relationship with the individual, arising from such

circumstances as incarceration in prison or involuntary commitment

in a mental institution.”     Davis v. Carter, 555 F.3d 979, 982 n.2

(11th Cir. 2009) (citing DeShaney, 489 U.S. at 198–99).                 Mere

compulsory attendance at a public school does not give rise to a

constitutional duty of protection under the Due Process Clause

because public schools generally lack the requisite control over

children to impose such a duty of care upon these institutions.

Id. (citing Wright v. Lovin, 32 F.3d 538, 540 (11th Cir. 1994)).

See also Wyke v. Polk Cty. Sch. Bd., 129 F.3d 560, 569 (11th Cir.

1997).    Like the Eleventh Circuit, “each circuit to have addressed

the issue has concluded that public schools do not have a special

relationship with their students, as public schools do not place

the same restraints on students’ liberty as do prisons and state

mental health institutions.”       Doe ex rel. Magee v. Covington Cty.

Sch. Dist. ex rel Keys, 675 F.3d 849, 858 (5th Cir. 2012) (citing

cases).

     The Eleventh Circuit has been “explicit in stating that

‘deliberate indifference’ is insufficient to constitute a due-

process violation in a non-custodial setting.”            Davis, 555 F.3d

at 983 (quoting Nix v. Franklin Cty. Sch. Dist., 311 F.3d 1373,

1377 (11th Cir. 2002)).     The Eleventh Circuit’s opinion in Davis,



                                   - 11 -
555 F.3d 979, is particularly instructive here.              In that case, the

court     found     that   because    student       Tyler   Davis   voluntarily

participated in a workout session for the high school football

team — an extracurricular after-school activity — no custodial

relationship existed between himself and the school.                  The Court

reaches the same result here.          Plaintiff has failed to plausibly

allege that Zachary had a custodial relationship with defendants

at a voluntary summer football practice.

            2. Conduct that Shocks the Conscience

     Under the second exception, a constitutional violation may be

present if the conduct of the governmental actor “shocks the

conscience.”       “To rise to the conscience-shocking level, conduct

most likely must be ‘intended to injure in some way unjustifiable

by any government interest.’”           Davis, 555 F.3d at 982 (quoting

Lewis, 523 U.S. at 849).        Conduct by a government actor that would

amount to an intentional tort under state law would not, without

more, rise to the level of the constitutional violation. See

Dacosta    v.     Nwachukwa,   304   F.3d   1045,    1048   (11th   Cir.   2002).

“[O]nly the most egregious official conduct can be said to be

arbitrary in the constitutional sense.”                 Waddell, 329 F.3d at

1305.

     In the educational setting, the Eleventh Circuit has found

conscious-shocking conduct in only two cases — both involving

excessive corporal punishment.          In Neal v. Fulton County Board of



                                     - 12 -
Education, 229 F.3d 1069 (11th Cir. 2000), a high school coach

intentionally struck a student with a metal weight lock, knocking

the student’s eye out of its socket, as a form of punishment for

his involvement in a fight with another student.                 Id. at 1071.

The Eleventh Circuit concluded that the coach’s conduct rose to

the level of a constitutional violation because a school official

“intentionally us[ed] an obviously excessive amount of force that

presented a reasonably foreseeable risk of serious bodily injury.”

Id. at 1076.       In reaching its conclusion, the Eleventh Circuit

made clear that the claims of excessive corporal punishment shaped

the outcome.       Id.     Similarly, the Eleventh Circuit concluded in

Kirkland v. Greene Cty. Bd. of Educ., 347 F.3d 903 (11th Cir.

2003),   that      a    high   school     principal   violated   a   student’s

constitutional rights after he struck the student with a metal

cane in the head, ribs, and back for disciplinary reasons.                 Id.

at 904–05.

     By contrast, no conscience-shocking constitutional violations

occurred in Nix v. Franklin Cty. Sch. Dist., 311 F.3d 1373 (11th

Cir. 2002), or Davis v. Carter, 555 F.3d 979 (11th Cir. 2009).              In

Nix, a high school teacher told his students to hold a live wire

during a voltage-reading demonstration in his electromechanical

class.   Nix, 311 F.3d at 1374.            The teacher warned his students

that they might die if they accidently touched the exposed part of

the wire.    Id.       The teacher increased the power to the wire, then



                                        - 13 -
turned away to answer a question.              Id.    When the teacher turned

back to the students, he saw that one student had touched the wire

and was gasping for breath.             Id.    After the student died, his

parents brought a § 1983 suit and alleged that “the actions of the

defendants       ‘were      particularly       arbitrary,       reckless,    and

deliberately indifferent.’”           Id. at 1376.      The Eleventh Circuit,

in concluding that the student’s substantive due process rights

were not violated, emphasized that mere negligence is insufficient

to sustain a constitutional claim, while actions intended to injure

and that are unrelated to any government interest are likely to

rise to the conscience-shocking level.                Id. at 1375.     The court

also noted that “[o]nly in the limited context of due-process

claims based on excessive corporal punishment has this court held

that the intentional conduct of a high-school educator may shock

the conscience.”         Id. at 1378.

      In Davis, the plaintiffs bought a § 1983 action for violating

their son’s substantive due process rights after the son died the

morning after a voluntary workout session for the school football

team.       Davis, 555 F.3d at 981.           The plaintiffs contended that

their son faced an intense and unreasonable practice that caused

him   to     collapse     and   die   the   next     morning.     Specifically,

plaintiffs alleged that the coaches failed to provide enough water

to keep Davis hydrated, ignored signs and Davis’ complaints that

he    was     becoming     dehydrated,      subjected     Davis   to    rigorous



                                      - 14 -
conditioning drills at the end of a two-hour practice, and failed

to attend to Davis until after a team meeting, even though he had

collapsed in the middle of the drills.              Id. at 980–81.       The

plaintiffs further alleged that if a student did not perform all

the exercises and activities in the workout, he would be subject

to discipline from the coaches, such as more drills, exclusion

from tryouts, or demotion to the junior varsity team.              Id.   On

these facts, the Eleventh Circuit found that the coaches did not

violate the student’s constitutional rights because they did not

engage in corporal punishment, physically contact the student, or

otherwise “act[ ] willfully or maliciously with an intent to

injure” the student.      Id. at 984.      The court noted that “the

coaches were deliberately indifferent to the safety risks posed by

their conduct,” but found that in a school setting, “allegations

of deliberate indifference, without more, do not rise to the

conscience-shocking level required for constitutional violations.”

Id.

      Here,   Coach   Delgado   is   alleged   to   have   made   conscious

decisions and intentional acts to deprive Zachary of water and

subjected Zachary to continued rigorous practice to punish him. 1

Even so, such a motive does not create a constitutional violation



      1Plaintiff alleges also that the School Board essentially
set the stage for such egregious actions to occur at one of its
schools.



                                 - 15 -
under Eleventh Circuit precedent.       Plaintiff alleges that players

had access to water and Zachary was never physically prevented

from drinking water and Coach Delgado only threatened to dismiss

players who took a break from practice.

       Plaintiff does not allege that Coach Delgado made physical

conduct with Zachary or engaged in corporal punishment or acted

with an intent to punish or injure the minor child.                While the

alleged conduct might be mistaken or negligent, the Court follows

Eleventh Circuit precedent and finds that these allegations do not

rise   to   the   conscience-shocking    level.     In     sum,   defendants’

actions were not the type of intentional and excessive corporal

punishments inflicted by the school officials in Neal and Kirkland.

The alleged conduct that has been pled after plaintiff was afforded

the    opportunity   to   amend   is   no   worse   than    the    deliberate

indifference shown by the coaches in Davis.          The Court therefore

finds that plaintiff has failed to allege a substantive due process

violation and dismissal of Counts I and II is warranted.

       B. Remaining Claims

       The Court need not address the issues raised in Lee County

EMS’ Motion to Dismiss (Doc. #55) as to the remaining counts.            The

remaining possible claims in the Second Amended Complaint are all

state law claims.      Even assuming these are properly pled, under

28 U.S.C. § 1367(c)(3), the Court exercises its discretion and

declines to exercise supplemental jurisdiction over the state



                                  - 16 -
claims.   Raney v. Allstate Ins. Co., 370 F.3d 1086, 1088–89 (11th

Cir. 2004) (encouraging district courts to dismiss state claims

where all claims which provided original jurisdiction have been

dismissed.)

     Accordingly, it is hereby

     ORDERED:

     1.      The School Board of Lee County and James Delgado’s Motion

to Dismiss Counts I and II brought pursuant to 42 U.S.C. § 1983

(Doc. #54) is GRANTED and Counts I and II are dismissed with

prejudice.

     2.      All other counts are dismissed without prejudice.

     3.      The Clerk is directed to enter judgment accordingly,

terminate any pending motions and deadlines, and close the file.

     4.      Defendant Lee County EMS’ Motion to Dismiss (Doc. #55)

is DENIED AS MOOT.

     DONE and ORDERED at Fort Myers, Florida, this __2nd__ day of

January, 2020.




Copies:
Counsel of Record




                                 - 17 -
